        Case 2:16-cv-00050-WJ-GJF Document 245 Filed 07/29/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


MARISELA AGUILAR, et al.,

               Plaintiffs,

v.                                                          Case No. 2:16-cv-00050 WJ-GJF

MANAGEMENT & TRAINING
CORPORATION, d/b/a MTC,

               Defendant.


     UNOPPOSED MOTION TO DEEM SETTLEMENT AGREEMENT ENFORCEABLE
           WITHOUT COURT OR DEPARTMENT OF LABOR APPROVAL

        Defendant respectfully moves the Court to issue an order holding that the private

settlement of the Plaintiffs’ federal Fair Labor Standards Act (“FLSA”) and New Mexico

Minimum Wage Act (“NMMWA”) claims in this case is enforceable without Court or

Department of Labor Approval.

        As grounds for this motion, Defendant states as follows:

        Background and Procedural History

        Plaintiffs are current and former detention officers at the Otero County Prison Facility

located near Chaparral, New Mexico, operated by Defendant Management & Training

Corporation (“MTC”). The above-captioned case began in January of 2016, when the Plaintiffs

filed a First Amended Complaint asserting violations of the FLSA and NMMWA. [Doc. No. 3.]

The key allegations and issues involved the compensability of certain preliminary and post-

liminary tasks and the amount of compensation arguably due as a result of alleged compensable

work done. The amended complaint sought certification of a collective action for the FLSA

claims and certification of a Rule 23 class for the NMMWA claims. Id.
      Case 2:16-cv-00050-WJ-GJF Document 245 Filed 07/29/20 Page 2 of 4




       On February 15, 2017, the Court conditionally certified the case as a collective action

under the FLSA. [Doc. No. 104.] More than one hundred plaintiffs filed consent forms, joining

the lawsuit as “opt-in” plaintiffs. After extensive discovery and motion practice, and before

ruling on the Plaintiffs’ Rule 23 motion for class certification, this Court granted summary

judgment in MTC’s favor on all claims on October 24, 2017. [Doc. No. 215.] Plaintiffs appealed,

and after full briefing on the merits, the United States Court of Appeals for the Tenth Circuit

reversed the summary judgment. [Doc. No. 234.]

       Upon remand, this Court stayed further proceedings to allow the parties to participate in a

private mediation. [Doc. No. 233.] The mediation took place on June 24, 2020, and shortly

thereafter the parties reached a settlement of all claims. Since then, the parties have worked out

the terms and procedures for settlement and executed a general settlement agreement document

(“Settlement Agreement”). Consistent with this Court’s reasoning and instruction in an order

entered in another FLSA lawsuit, Hawthorn v. Fiesta Flooring, LLC, No. 1:19-CV-00019

WJ/SCY (June 10, 2020) [Doc. No. 35] (“Hawthorn Order”), Defendant asks the Court to rule

and enter an order holding that the Settlement Agreement in this case is enforceable without the

Court’s or the Department of Labor’s review and approval of the merits of the settlement. If the

Court issues such an Order, the parties will proceed with their agreed-upon settlement

procedures, which will include the filing of a Stipulation of Dismissal with Prejudice pursuant to

Rule 41 of the Federal Rules of Civil Procedure.

       Authority

       In the Hawthorn Order, this Court examined the authority for and against requiring

judicial approval of FLSA settlements. While noting that there was no binding Tenth Circuit

authority on the question and that district courts within the Tenth Circuit were split, this Court




                                              -2-
      Case 2:16-cv-00050-WJ-GJF Document 245 Filed 07/29/20 Page 3 of 4




explained that the more persuasive reasoning led to the conclusion that “judicial approval is not

necessary for settlement of bona fide FLSA disputes where parties reach private agreement and

where the dispute centered on the amount of hours worked or compensation due rather than a

release of the employee’s substantive rights themselves.” Hawthorn Order at 6-7. The Court

cited with approval Martin v. Spring Break '83 Productions, L.L.C. 688 F.3d 247, 255 (5th Cir.

2012); Serna v. Bd. of Cty. Comm’rs of Rio Arriba Cty, No. 17-cv196-RB-KBM, 2018 WL

4773361 (D.N.M. Oct. 3, 2018); Fails v. Pathway Leasing LLC; No. 18-cv-00308-CMA-NYW,

2018 WL 6046428 (D. Colo. Nov. 19, 2018), and particularly Lawson v. Procare CRS, Inc., No.

18-CV-00248-TCK-JFJ, 2019 WL 112781 (N.D. Okla. Jan. 4, 2019), all of which held that,

absent “exceptional circumstances” (e.g., “evidence of malfeasance or overreaching”), FLSA

settlements do not require court approval. Hawthorn Order at 4-6.

       Consistent with the Court’s reasoning and conclusion in the Hawthorn Order, Defendant

in the instant case requests that the Court issue an order that no “exceptional circumstances”

apply here and that the parties’ settlement of the Plaintiffs’ wage and hour claims under the

FLSA and NMMWA is enforceable without court or DOL approval. As noted above, this case

involved a dispute over hours worked and compensation due under the FLSA and NMMWA,

and the Settlement Agreement came only after a substantial amount of discovery, motion

practice, and even an appeal to the Tenth Circuit. There is no legitimate question that the

disputes and settlement negotiations leading to the Settlement Agreement were genuine.

Accordingly, Defendant respectfully requests that the Court rule that the Settlement Agreement

is enforceable as a contract without court or DOL approval. Upon the entry of an order with such

a ruling, the parties will promptly proceed with their settlement procedures and will file a




                                              -3-
       Case 2:16-cv-00050-WJ-GJF Document 245 Filed 07/29/20 Page 4 of 4




stipulation of dismissal as soon as such procedures are complete and no sooner than 60 days

from the date of the entry of the Court’s order.

       Plaintiffs’ counsel has reviewed and does not oppose this motion.

                                          Respectfully submitted,

                                          RODEY, DICKASON, SLOAN, AKIN & ROBB, P.A.

                                          By      /s/ Jeffrey L. Lowry
                                              Charles J. Vigil
                                              Jeffrey L. Lowry
                                          P. O. Box 1888
                                          Albuquerque, NM 87103
                                          Telephone: (505) 765-5900
                                          FAX: (505) 768-7395
                                          cvigil@rodey.com
                                          jlowry@rodey.com
                                          Attorneys for Defendant



                                  CERTIFICATE OF SERVICE

       I hereby certify that on July 29, 2020, I filed the foregoing pleading electronically
through the CM/ECF system, which caused all parties or counsel to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing.

                                          RODEY, DICKASON, SLOAN, AKIN & ROBB, P.A.

                                          By       /s/ Jeffrey L. Lowry
                                               Jeffrey L. Lowry




                                                   -4-
